Citation Nr: 0016739	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for Epstein Barr syndrome, 
currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1981 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for chronic persistent Epstein Barr syndrome.  In April 1999 
this matter came before the Board and was remanded to the RO 
for further evidentiary development.  


REMAND

In the April 1999 remand, the Board noted that there was an 
apparent conflict of medical opinion with regard to whether a 
diagnosis was warranted for chronic fatigue syndrome, a 
disorder which the veteran suggested was related to her 
service-connected disability.  The Board directed that the 
veteran be scheduled for a VA examination, and the VA 
examiner was directed to clearly describe all symptoms and 
clinical findings which were at least as likely as not 
attributable to the veteran's Epstein- Barr syndrome.  
Additionally, if a diagnosis of chronic fatigue syndrome was 
found to be warranted, the VA examiner was directed to render 
an opinion as to whether it was at least as likely as not 
that that disorder was related to the veteran's service-
connected disability.  

On VA examination in August 1999 it was noted that the 
veteran had a history of onset of tender lymphadenopathy 
associated with Epstein Barr virus syndrome and chronic 
fatigue since 1981.  The diagnoses included Epstein Barr 
virus syndrome, minimal, and chronic fatigue syndrome which 
the VA examiner opined to be "as likely as not due to 
therapies at this time".  Unfortunately, the wording 
employed by the examiner lends itself to varying 
interpretations and is essentially not responsive to the 
question posed in the previous remand.  Therefore, another 
remand is required.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
April 1999 remand order, thus rendering the record incomplete 
and impeding the Board's review.  This developmental 
deficiency must be addressed prior to the Board rendering a 
decision.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  Additionally, the Board notes that the duty to 
assist the veteran includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, any additional 
relevant medical records should be secured on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who may have treated her 
for Epstein Barr syndrome since May 1999.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made for a special VA examination to 
assess the nature and severity of the 
veteran's service-connected Epstein Barr 
syndrome.  The examiner must thoroughly 
review the claims folder, to include a 
copy of this remand, prior to evaluating 
the veteran.  All indicated special tests 
and studies should be conducted.  The 
examiner should clearly describe all 
symptoms and clinical findings which are 
at least as likely as not attributable to 
Epstein- Barr syndrome.  Additionally, if 
a diagnosis of chronic fatigue syndrome 
is found to be warranted, the examiner 
should render an opinion for the record 
as to whether it is at least as likely as 
not that that disorder is related to the 
service-connected disability.  If no such 
relationship is found to exist the 
examiner should so state.  Full 
supporting rationale must be provided for 
all medical opinions provided.

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


